NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  ANN J. THOMAS,
                     Petitioner

                           v.

             DEPARTMENT OF LABOR,
                     Respondent
               ______________________

                      2017-1191
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-3330-12-0270-B-2.
                ______________________

                Decided: April 12, 2017
                ______________________

   ANN J. THOMAS, Atlanta, GA, pro se.

    P. DAVIS OLIVER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent. Also represented by JOYCE R.
BRANDA, ROBERT E. KIRSCHMAN, JR., STEVEN J.
GILLINGHAM.

                ______________________

     Before WALLACH, CHEN, and STOLL, Circuit Judges.
2                                          THOMAS   v. LABOR



PER CURIAM.
    Petitioner Ann J. Thomas appeals the decision of the
Merit Systems Protection Board affirming an initial
decision denying her request for corrective action under
the Veterans Employment Opportunities Act of 1998. Ms.
Thomas requested corrective action to challenge the
Department of Labor’s Employment and Training Admin-
istration (“ETA”)’s finding that she was unqualified for an
advertised job vacancy. We affirm the Board’s decision.
                       BACKGROUND
    Ms. Thomas, a preference-eligible veteran, 1 submitted
an application for an advertised job vacancy as a Work-
force Development Specialist (“WDS”) in the ETA. Thom-
as v. Dep’t of Labor, No. AT-3330-12-0270-B-2, 2016 WL
4987003, ¶ 2 (M.S.P.B. Sept. 13, 2016). At the time of her
application, Ms. Thomas was an Unemployment Insur-
ance Program Specialist (“UIPS”) at the GS-12 level in
the ETA, Unemployment Division, in Atlanta, Georgia.
Id.
    The ETA initially found Ms. Thomas ineligible to ap-
ply because she failed to submit proof that she was ICTAP
eligible, as required for the position. 2       Id.   After
Ms. Thomas filed a complaint with the ETA’s Veterans’
Employment and Training Service (“VETS”) alleging
violation of her veterans’ preference rights, which was
later found to be meritorious, VETS requested that the
ETA determine Ms. Thomas’s qualifications for the WDS


    1    See 5 U.S.C. § 2108 for descriptions of preference-
eligible veterans.
    2    ICTAP refers to the Interagency Career Transi-
tion Assistance Plan, a program established by the Office
of Personnel Management that gives priority placement to
displaced federal workers. Id. ¶ 2 n.3.
THOMAS   v. LABOR                                          3



position and, if it found her to be qualified, to forward her
name to the selecting official for consideration. Id. ¶ 3.
The ETA subsequently informed VETS that it had re-
viewed Ms. Thomas’s application but found her unquali-
fied for the position because she did not have the requisite
job experience.
    Ms. Thomas appealed the ETA’s findings to the
Board. 3 Id. Following an initial decision and remand to
further develop the record, the AJ concluded that the ETA
properly assessed Ms. Thomas’s qualifications for the
WDS position. Specifically, the AJ found that the ETA
properly determined that Ms. Thomas was not qualified
for the WDS position because she “lacked the specialized
experience working with discretionary grants required for
the position.” Thomas v. Dep’t of Labor, No. AT-3330-12-
0270-B-2, 2016 WL 392898 (M.S.P.B. Jan. 28, 2016)
(Resp’t’s App. 5).
    The Board denied Ms. Thomas’s petition for review
and affirmed the AJ’s initial decision. Id. ¶ 1. We have
jurisdiction under 5 U.S.C. § 7703(b)(1)(A) and 28 U.S.C. §
1295(a)(9).
                        DISCUSSION
    The scope of our review in an appeal from a decision
of the Board is limited. We must affirm a Board decision
unless it is “(1) arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law; (2) obtained
without procedures required by law, rule, or regulation
having been followed; or (3) unsupported by substantial
evidence.” 5 U.S.C. § 7703(c). “A decision is supported by
substantial evidence when ‘a reasonable mind might
accept [it] as adequate to support a conclusion.’” Jacobsen


    3 For a discussion of the full procedural history, see
Thomas, 2016 WL 4987003.
4                                         THOMAS   v. LABOR



v. Dep’t of Justice, 500 F.3d 1376, 1379 (Fed. Cir. 2007)
(quoting Matsushita Elec. Indus. Co. v. United States, 750
F.2d 927, 933 (Fed. Cir. 1984)).
     The VEOA was passed to ensure that veterans re-
ceive due consideration when they apply for vacant posi-
tions available through the merit promotion process. See
generally Veterans Employment Opportunities Act of
1998, Pub. L. No. 105–339, 112 Stat. 3182 (codified as
amended in scattered sections of 2, 3, 5, 10, 28, 31, 38,
and 49 U.S.C.). In relevant part, Congress provided that
veterans “may not be denied the opportunity to compete
for vacant positions for which the agency making the
announcement will accept applications from individuals
outside its own workforce under merit promotion proce-
dures.” 5 U.S.C. § 3304(f)(1) (2012).
    Thus, the VEOA gives preference-eligible veterans the
opportunity to compete for a vacant position. Id. The
VEOA, however, “does not enable veterans to be consid-
ered for positions for which they are not qualified.”
Lazaro v. Dep’t of Veterans Affairs, 666 F.3d 1316, 1319
(Fed. Cir. 2012). We have explained that “[t]he fact that
[a preference-eligible veteran] was not selected does not
mean that he did not have a full ‘opportunity to compete’;
it means only that, after such competition, he was not
selected.” Joseph v. FTC, 505 F.3d 1380, 1384 (Fed. Cir.
2007). We have consistently found that the VEOA has not
been violated where the preference-eligible veteran was
not qualified for the position. See, e.g., Miller v. Fed.
Deposit Ins. Corp., 818 F.3d 1357 (Fed. Cir. 2016).
    The WDS vacancy announcement at issue contains a
section entitled “QUALIFICATIONS REQUIRED,” fol-
lowed by the language below:
       Applicants must have 52 weeks of specialized
    experience equivalent to at least the next lower
    grade level, GS-12 in the Federal Service.
THOMAS   v. LABOR                                           5



       Specialized experience is experience which is
   directly related to the line of work of the position
   to be filled and which has equipped the applicant
   with the specific knowledge, skills and abilities to
   successfully perform the duties of the position.
         Some examples of specialized experience include:
       Providing oversight and guidance to one or
   more discretionary grantees at the State or local
   level to help them meet program objects and grant
   requirements. Providing technical guidance to
   and coordinating the efforts of workforce devel-
   opment personnel and other subject-matter spe-
   cialists working on assigned grants/projects.
   Studying new and proposed legislations and regu-
   lations to determine impact on the program. In-
   terpreting program data, developing proposed
   changes and anticipating the effects and outcome
   of the program. Using approved review guides to
   conduct on-site interviews. Presenting discretion-
   ary and other ETA grant programs information to
   a diverse audience including congressional staff,
   interested citizens, other Federal agencies, etc.

      Specialized experience in managing or work-
   ing with federally funded workforce program
   grants (i.e. Youth Build, Energy Training Part-
   nership grants, High Growth and Emerging In-
   dustries, Pathways out of Poverty, etc.).
Petitioner’s Br. and App. 38.
    Ms. Thomas argues that the Board erred in finding
that the WDS position required experience with discre-
tionary grants because experience with discretionary
grants was not explicitly listed on the WDS vacancy
announcement. The Board initially agreed with Ms.
Thomas that experience with discretionary grants “does
not appear to align with the language of the vacancy
6                                          THOMAS   v. LABOR



announcement.” Thomas v. Dep’t of Labor, No. AT-3330-
12-0270-I-1, 2013 WL 9678372, at *3 (M.S.P.B. May 24,
2013). Specifically, the Board observed that “[t]he criteria
listed by the administrator as required for the position
are included as examples of specialized experience in the
position at issue; however, they are included within a list
that begins with the phrase, ‘some examples of specialized
experience include.’” Id. Because of this apparent incon-
sistency, the Board remanded the case and required that
the record be “further developed to enable the Board to
determine whether a right to compete violation occurred.”
Id. at *4.
     On remand, the AJ held a hearing and considered tes-
timonies from several witnesses with “extensive experi-
ence in the area of human resources and [who] were
familiar with the duties of both the [WDS position] and
[Ms. Thomas’s position] at the time she applied.” Thom-
as, 2016 WL 4987003, ¶ 8. For example, one witness
familiar with Ms. Thomas’s position at the time of her
application testified that Ms. Thomas did not have the
requisite work experience for the WDS position because
the position is the “lead position responsible for training
new staff and requires experience working with formula
and discretionary grants.” Resp’t’s App. 4. Similarly,
another witness responsible for “staffing, recruitment,
classification, placement and providing supervisory over-
sight and instruction to the classification and staffing
team” at the ETA also testified that Ms. Thomas lacked
the requisite job experience for the WDS position because
it required experience with discretionary grants. Thomas,
2016 WL 4987003, ¶ 8. The witness had “reviewed the
vacancy announcement for [the WDS position] and did an
independent evaluation of [Ms. Thomas’s] resume, appli-
cation packet and experience.” Resp’t’s App. 3.
    The AJ also considered the sworn Affidavit of ETA’s
regional administrator of the Atlanta office where Ms.
Thomas was employed. The Affidavit explained that the
THOMAS   v. LABOR                                         7



ETA is “broken up into three main divisions: Office of
State Systems (‘OSS’), Office of Special Initiatives &
Demonstrations (‘OSID’), and the Division of Financial,
Management & Administrative Services.” It further
explained that “[e]ach division within the [ETA] covers a
different area of expertise and requires different special-
ized experience.” Resp’t’s App. 17. The Affidavit ex-
plained that Ms. Thomas was employed as an UIPS in the
OSS, which is “in a different series than the Workforce
Development Specialists (‘WDS’) in the OSID and OSS
Divisions.” Id. Also, the WDS position in question “was
for a position within the OSID” at the GS-13 level and
“required at least one year of experience at the OS-12
level providing oversight and guidance to Discretionary
grantees.” Id. at 18. Moreover, “[UIPS personnel] do not
have the specialized experience required for the GS-13
level in the other divisions like OSID.” Id. at 18. Finally,
the Affidavit explained that “Ms. Thomas does not have
the requisite specialized experience to become a GS-13 in
the [OSID] because she does not have experience working
with the aforementioned grant programs to be qualified to
enter into that Division at the GS-13 level.” Id. at 19.
    Based on the above testimony and other submitted ev-
idence, the AJ found that the ETA “properly determined
that the appellant was not qualified for the Workforce
Development Specialist position because she lacked the
specialized experience working with discretionary grants
required for the position.”
     On petition for review, the Board carefully reviewed
the AJ’s initial decision and agreed with its conclusions.
The Board also noted that the ETA “credited [Ms. Thom-
as] with all of her valuable experience material to the GS-
13 Workforce Development Specialist position” and found
“that [Ms. Thomas] cannot demonstrate that the agency
failed to consider or omitted any of her prior experiences.”
Thomas, 2016 WL 4987003, ¶ 12. Moreover, the Board
noted that “[t]he record reflects that the agency dutifully
8                                          THOMAS   v. LABOR



and thoroughly considered [Ms. Thomas]’s work history”
and “there is no evidence in the record that the agency
omitted, overlooked, or refused to consider any of [Ms.
Thomas]’s grant experience in reaching its conclusion that
she was not qualified for the GS-13 Work Development
Specialist position.” Id.
    Thus, although the plain language of the job an-
nouncement did not explicitly and unmistakably list
experience with discretionary grants as a requisite job
experience, the Board found, after considering all evi-
dence submitted by the parties and weighing testimonies
from the hearing, that the AJ made a proper finding as to
Ms. Thomas’s qualifications for the job.
    We agree. As noted by the Board, the AJ reached its
determination despite acknowledging the ambiguity in
the plain language of the job announcement, because the
entirety of the job announcement supported the finding
that the WDS position required experience with discre-
tionary grants, as did the testimonies. Id. ¶ 8. On this
record, we do not believe that the Board’s determination
was arbitrary, capricious, an abuse of discretion, or not in
accordance with law, and it was supported by substantial
evidence. Accordingly, we see no error in the Board’s
finding.
    Ms. Thomas did not dispute, during the hearing or at
any time prior to this appeal, that she lacked experience
with discretionary grants. See id. ¶ 10 (“[I]t is undisputed
that [Ms. Thomas] lacked the experience working with
discretionary grants . . . .”). On appeal to this Court,
however, Ms. Thomas claims for the first time that she
had such experience. We may not, however, entertain her
new assertion as “we are limited to reviewing decisions of
the Board based on the record before the deciding official.”
Mueller v. U.S. Postal Serv., 76 F.3d 1198, 1201–02 (Fed.
Cir. 1996). Similarly, we may not consider her newly
submitted evidence that she was recently “found quali-
THOMAS   v. LABOR                                           9



fied” for “an even higher graded, Supervisory Workforce
Development Specialist Position, at the GS-14 level,”
Pet’r’s Br. at 9, 92−93, as this evidence was not part of the
record before the AJ.
     Ms. Thomas additionally challenges the Board’s cred-
ibility determinations with respect to the various witness-
es from the hearing. We cannot, however, evaluate these
credibility findings because “an evaluation of witness
credibility is within the discretion of the Board and . . . in
general, such evaluations are virtually unreviewable on
appeal.” Kahn v. Dep’t of Justice, 618 F.3d 1306, 1313
(Fed. Cir. 2010).
                        CONCLUSION
    We have considered Ms. Thomas’s remaining argu-
ments and find them unconvincing. Because we find that
the Board’s decision was not arbitrary, capricious, an
abuse of discretion, or not in accordance with law, and
that it is supported by substantial evidence, we affirm the
Board’s decision.
                        AFFIRMED
                           COSTS
    No costs.